                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     GREGORY HANDLOSER, et al.,                          Case No. 19-cv-01242-LHK (VKD)
                                                        Plaintiffs,
                                   9
                                                                                             ORDER RE DISCOVERY
                                                 v.
                                  10
                                                                                             Re: Dkt. No. 56
                                  11     HCL AMERICA, INC., et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court conducted a discovery status conference on December 20, 2019. As discussed

                                  15   on the record during the conference, the Court orders as follows:

                                  16          The parties shall confer further regarding an ESI Protocol. If they cannot resolve their

                                  17   dispute, the parties shall submit their competing proposed ESI Protocols and a joint discovery

                                  18   dispute letter regarding the dispute for resolution by the Court by January 3, 2020.

                                  19          The parties shall confer regarding the specific custodians and search terms proposed by

                                  20   plaintiffs by December 27, 2019. If they cannot resolve their dispute as to custodians, the parties

                                  21   shall submit a joint discovery dispute letter regarding that dispute for resolution by the Court by

                                  22   January 3, 2020. Separately, and to the extent not addressed in a joint discovery dispute letter, the

                                  23   parties shall file a report on January 3, 2020 regarding their efforts to select custodians and search

                                  24   terms, and shall state specifically what remains to be done to finalize the selection of custodians

                                  25   and search terms.

                                  26          The parties shall confer regarding the preservation, collection, and production of metadata

                                  27   for the documents due to be produced in January. See Dkt. No. 55. The parties shall discuss

                                  28   whether metadata is needed and whether relevant information may be provided in another form. If
                                   1   they cannot resolve their dispute, the parties may submit the dispute for resolution by the Court

                                   2   using the discovery dispute resolution procedures in the Court’s Standing Order for Civil Cases.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 20, 2019

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
